DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the specification
Applicant’s arguments, see Remarks, filed 8/26/2022, with respect to the specification have been fully considered and are persuasive.  The objection of 4/26/2022 has been withdrawn. 
In regards to claim 1 rejected by Hunt
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. The amendments do not overcome Hunt (see the rejection below).
Specifically, in response to “At no time during the closing sequence, the lever mechanism 3, 4 moves the pawl 2 towards its pawl-arm-closed position. The lever mechanism 3, 4 is only able to move the pawl 2 towards its open position. Further, at no time during the opening sequence or during the closing sequence, is the lever 3 able to transmit any movement to the catch 1. Therefore, amended claim 1 is patentable over Hunt”. The lever mechanism does indeed move the pawl towards its pawl arm closed position. As described paragraphs 47 and 48 of Hunt and seen in figures 6 and 7 the blocking lever prevents movement of the pawl from the preliminary locked position, movement of the catch causes the blocking lever to leave its blocking position. As can be seen from figs 6-7 once the blocking lever’s surface 28 no longer prevents movement of the pawl 30 and 35 interact with each other, this meets the limitation of transmission of movement.  As described in paragraph 48 after the release of the blocking lever the locking mechanism can be brought to its main locking position meeting the limitation of toward the pawl arm closed position. This can be observed by noting that pawl would not be able be lifted past the downwards facing slope of the catch fig 7 without the release from surface 28. Furthermore, as currently written it is not required for “the lever 3 able to transmit any movement to the catch 1” in the claim.
In regards to claim 1 rejected by Chevalier
Applicant’s arguments, see Remarks, filed 8/26/2022, with respect to the rejection(s) of claim(s) claim 1 under 102 under Chevalier have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hunt and further using Hunt in view of Chevalier for the depending claim 13.
In regards to claim 20 rejected by Hunt
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. The rejection allegedly fails to teach “a lever mechanism, wherein during an opening sequence to change the motor vehicle lock to the open state, the lever mechanism is coupled to the catch, to transmit movement between the lever mechanism and the catch, and the pawl arm to transmit movement between the lever mechanism and the pawl arm". The examiner respectfully disagrees for at least the following reason. To preface this, transmit is a fairly broad term such that it can be interpreted as movement of one component causing the movement of another component to be considered to transmit movement. As seen in the previously cited fig 2 the lever mechanism is coupled to the catch through the pawl as seen in previously cited fig 4, by lifting the pawl the lever effectively transmits movement to the catch as seen in previously cited figures 4-5. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 15, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Hunt et al US 20150159408 A1 (hereinafter Hunt).
In regards to claim 1, Hunt teaches a motor vehicle lock (title) for use in a hatch leaf (para 3) configured to change between a closed state (fig 2) and an open state (Fig 5), the motor vehicle lock comprising: a catch (1) configured to interact with a lock striker (para 2) and pivotable (See fig 1 and 5) about a geometrical catch axis (32); a pawl (2) having a pawl arm (19) configured to interact with the catch (See fig 5) and pivotable (See fig 1 and 5) about a geometrical pawl axis (20) different than the geometrical catch axis (See fig 2); wherein when the motor vehicle lock is in the closed state,  the catch  is in a catch-closed position to engage and hold the lock striker (See fig 2),  and  the pawl arm  is in  a pawl-arm-closed position (See fig 2), associated with the closed position of the catch, to engage and block the catch when the catch is in catch closed position (See fig 2); wherein when the motor vehicle lock is in the open state (See fig 5),  the pawl arm  is in a pawl-arm-open position to  release the catch (See fig 5) and the catch  is in an catch-open position  to release the lock striker (See fig 5); and a lever mechanism (3) formed separately from the catch and the pawl arm (See fig 2), wherein during a closing sequence to change the motor vehicle lock to the closed state and/or during an opening sequence to change the motor vehicle lock to the open state (at least closing), the lever mechanism is coupled to the catch (See fig 6), to transmit movement between the lever mechanism and the catch (para 48, the catch moves the lever mechanism to allow for the main locking position), and the pawl arm to transmit movement between the lever mechanism and the pawl arm (See figures 6-7, note interaction between 30 and 35, as well as 37 and 36; para 48 for more detail); wherein the lever mechanism is coupled to the catch and the pawl arm to simultaneously transmit movement from the lever mechanism to the catch and the pawl arm (Using the broad definition of transmit as described in arguments, see fig 2, the lever is coupled to the catch through the pawl, therefore movement of the lever on the pawl also provides movement from the lever to the catch, this can be seen in figs 2-5); the lever mechanism is coupled to the catch and the pawl arm (see fig 6) to simultaneously transmit movement from the catch to the lever mechanism (para 45 and para 47-49, as described in para 48 the catch moves the lever this unblocks the pawl, allowing it to move and then further pushing 35 as seen in fig 7) and from the lever mechanism to the pawl arm to move the pawl arm towards the pawl-arm-closed position (para 48 describes movement to the closed position, also the components are also operationally closer to the pawl-arm-closed position); and/or2Serial No. 16/708,714Atty. Dkt. No. BROGOO11OPUSReply to Office Action of April 26, 202219.5192.US the lever mechanism is coupled to the catch and the pawl arm to simultaneously transmit movement from the pawl arm to the lever mechanism and from the lever mechanism to the catch.
In regards to claim 2, Hunt teaches the motor vehicle lock of claim 1, wherein the motor vehicle lock  is operable in a support operating condition so that during at least a portion of the closing sequence and/or during at least a portion of the opening sequence (See fig 1 -8), the lever mechanism is coupled to the catch and not to the pawl arm to transmit movement from the lever mechanism to the catch and not the pawl and/or, the lever mechanism  is coupled to the pawl arm and not to the catch to transmit movement from the lever mechanism to the pawl and not the catch (See fig 4) and/or, the lever mechanism is neither coupled to the catch (in this case see fig 4 and 5) or the pawl arm so that the lever mechanism does not transmit to either the catch or the pawl (see fig 4 and 5).  
In regards to claim 3, motor vehicle lock of claim 1, wherein the motor vehicle lock is operable in a normal operating condition, wherein when the motor vehicle lock operates in the normal operating condition and during the entire closing sequence and/or during the entire opening sequence (the opening sequence being from fig 5 to fig 2), the lever mechanism is not (directly) coupled to either the catch (in this instance) or the pawl arm so that the lever arm does not simultaneously transmit movement from the lever mechanism to the catch and the pawl arm, and during at least a part of the closing sequence (between figs 5 and 6) and/or during at least a part of the opening sequence, the lever mechanism is coupled to the catch and not coupled with the pawl arm (when the catch first contacts 3 the pawl would be removed from engagement before 30 and 35 contact), to transmit movement from the lever mechanism to the catch (See figs 5-6, since before in fig 5 the movement of the lever would have no effect on the catch).  
In regards to claim 4, Hunt teaches the motor vehicle lock of claim 1, wherein when the pawl arm is in the pawl-arm-open position (See fig 5), the lever mechanism is coupled to the pawl arm (See fig 5) to transmit movement from the lever mechanism to the pawl arm, and wherein during at least a portion of the closing sequence the lever mechanism and  the pawl arm are coupled to one another and each move in a first  direction as the pawl arm moves from the pawl-arm-open position to a pawl-arm-closed position (observing fig 5 and then fig 2 it is observable that both the pawl and the lever move inward towards to catch, making towards the catch the first direction).  
In regards to claim 5, Hunt teaches the motor vehicle lock of claim 1, wherein when the pawl arm is in the pawl-arm-open position (See fig 5, considering the open position to be any position in which the pawl is not engaged with the catch), the lever mechanism is coupled to the pawl arm to transmit movement from the lever mechanism to the pawl arm (See fig 4) so that during at least a  portion of the closing sequence, the lever mechanism moves the pawl arm to  a pawl-arm-intermediate position(See fig 6 and fig 7), wherein the pawl arm is arranged to move from the intermediate position towards the pawl-arm-closed position (See para 27, para 48).
In regards to claim 6, Hunt teaches the motor vehicle lock of claim 5, wherein, as the lever mechanism moves the pawl arm towards the pawl-arm-closed position (fig 7), the catch moves towards the catch-closed position or the catch is in the catch closed position (See fig 7).  
In regards to claim 7, Hunt teaches the motor vehicle lock of claim 4, wherein, as lever mechanism moves the pawl arm in the first direction, the lever mechanism is coupled to the catch (4) to transmit movement from the lever mechanism to the catch (See fig 6 and 7, and para 48).  
In regards to claim 8, Hunt teaches the motor vehicle lock of claim 4, wherein, the catch is coupled to the lever mechanism to move the lever mechanism (para 48) so that the pawl arm moves in the first direction, and/or into the pawl-arm-closed position (para 48, “can be brought into its main locking position”).  
In regards to claim 9, Hunt teaches the motor vehicle lock of claim 8, wherein when the lever mechanism is coupled to the catch (through the pawl) to move the catch (by releasing the pawl), the catch is in a catch-primary-closed position (See fig 4) or a catch-secondary- closed position (See fig 7) or is-a position between the,  catch-primary closed; position and the catch-open position (See fig 7).  
In regards to claim 10, Hunt teaches the motor vehicle lock of claim 9, wherein, when lever mechanism is coupled to the catch to move the catch, the catch moves from either the catch-primary-closed position (See fig 2) or the catch-secondary-closed position (See fig 7) or the position between the catch-primary-closed position and the catch-open position (See fig 7), to a catch-intermediate position (See fig 4 and 7, the position just as the door is being opened), and wherein no force is transmitted from the lever mechanism to the catch as the catch moves from the catch-intermediate position (See fig 4 there are no connections to the catch)) , to the catch-open position (See fig 5) .  
In regards to claim 11, Hunt teaches the motor vehicle lock of claim 9 , wherein,  as the lever mechanism moves the catch in a second direction (clockwise) from the catch-closed position to the catch-open position, the lever mechanism  is  coupled to the pawl arm (See fig 4 and 7) to transmit movement between the pawl arm and the lever mechanism (See fig 4 or 7), no additional drive component moves the lever mechanism  or  the pawl arm (nothing additional moves the pawl arm).  
In regards to claim 12, Hunt teaches the motor vehicle lock of  claims 9, wherein as the lever mechanism moves the catch in a second direction (clockwise) from the catch-closed position to the catch- open position, the lever mechanism is coupled to the pawl arm (See fig 4 and 7), the lever mechanism is actuated by the pawl arm  or the lever mechanism is actuated by an additional drive component (11 see fig 4 and para 7).
In regards to claim 15, Hunt teaches the motor vehicle lock of claim 1, wherein the lever mechanism, is pivotable about a lever-arm-mechanism axis (14), wherein the lever-arm-mechanism axis is different than the geometrical catch axis (See fig 3).  
In regards to claim 17, Hunt teaches the motor vehicle lock of claim 1, wherein when the motor vehicle lock is in the closed state, the lever mechanism, is configured to move to a crash position in response to inertia caused by an acceleration during a crash event, so that the lever mechanism blocks the pawl arm in the pawl-arm-closed position (para 11, para 49 and fig 49).  
In regards to claim 18, Hunt teaches the motor vehicle lock of claim 5, wherein during at least the portion of the closing sequence and as the pawl arm moves from the intermediate position towards the pawl-arm-closed position, the lever mechanism does not contact the pawl arm (See fig 6, from observing it would appear that briefly the pawl would not engage the lever).  
In regards to claim 20, Hunt teaches a motor vehicle lock (title) for use in a motor vehicle (title), including a vehicle body and a hatch leaf coupled to the vehicle body (para 3), configured to change between a closed state (fig 2) and an open state (fig 5), the motor vehicle lock comprising: a catch (1) configured to pivot about a catch axis(32)  between a catch-open position (fig 5) and a catch-closed position (fig 3), wherein when motor vehicle lock is in the closed state, the catch is in the catch-closed position  (See fig 2) and engages a striker (para 2), disposed on the vehicle body or the hatch leaf, wherein when the motor vehicle lock is in the open state, the catch is disengaged from the striker (See fig 5); a pawl arm (19) configured to pivot about a pawl-arm axis between a pawl-arm-open position and a pawl-arm-closed position (See fig 2 and 5), wherein when motor vehicle lock is in the closed state, the pawl arm is in the pawl-arm closed position and the pawl arm engages and blocks the catch in the catch-closed position (See fig 2), wherein when the motor vehicle lock is in the open state, the pawl arm is in the pawl-arm-open position and releases the catch (See fig 5); and a lever mechanism (3), wherein during an opening sequence to change the motor vehicle lock to the open state, the lever mechanism is coupled to the catch, to transmit movement between the lever mechanism and the catch, and the pawl arm to transmit movement between the lever mechanism and the pawl arm (See fig 2-8).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Chevalier US 20120091740 A1 (hereinafter Chevalier).
In regards to claim 13, Hunt teaches the motor vehicle lock of claim 1.
However, Hunt does not teach further comprising a pawl-arm drive-train provided with an electric motor configured to pivot the pawl arm about the geometrical pawl axis, from the pawl-arm-closed position to the pawl-arm-open position.
Hunt teaches a handle instead.
Chevalier teaches a pawl (4) actuated by a motor (40).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used a motor to actuate Hunt’s door lock to eliminate the labor of unlocking the door. Furthermore, it has been found that automating a physical activity is a case for obviousness (See MPEP 2144.04 III.). 
In regards to claim 14, Hunt teaches the motor vehicle lock of claim 1.
However, Hunt does not teach the motor vehicle lock further comprising a lever-mechanism drive-train provided with an electric motor and a drive component, coupled to and configured to actuate, the lever mechanism.  
Hunt teaches a handle instead.
Chevalier teaches a lever (4) actuated by a motor (40).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used a motor to actuate Hunt’s door lock to eliminate the labor of unlocking the door. Furthermore, it has been found that automating a physical activity is a case for obviousness (See MPEP 2144.04 III.). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Barth et al. DE 102009046880 A1 (hereinafter Barth) .
In regards to claim 16, Hunt teaches the motor vehicle lock of claim 1.
However, Hunt does not teach wherein when the motor vehicle lock is in the closed state, the lever mechanism, overlaps, in an axial direction, the catch and the pawl arm. 
Barth teaches a motor vehicle lock with a lever (19) that overlaps a catch (4) and a pawl (6) and that uses projections (in and out of the page) to interact with the other components.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have to have modified Hunt to have the lever mechanism overlapping the catch and the pawl, in order to rearrange space within the lock.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675